Citation Nr: 1220290	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as a nervous condition.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on an initial period of active duty for training (ACDUTRA) from May to October 1965 with a subsequent period of active duty from May 1969 to October 1970. 	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO when he submitted his substantive appeal in July 2005.  In September 2005 correspondence, the Veteran was notified that the hearing was scheduled in October 2005.  However, the Veteran failed to report for the hearing.  

The Board remanded the Veteran's claims for additional development in February 2008 and April 2011.   

The issue pertaining to entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a lumbar spine disability attributable to active service.



CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2004 and March 2008 of the information and evidence that was required to substantiate his claim decided herein and the allocation of responsibilities between himself and VA.  The March 2008 letter provided notice as to how ratings and effective dates are assigned.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  The Board remanded the claims in February 2008 for the Appeals Management Center (AMC) to request identified medical records from the San Juan, Puerto Rico, medical facility dated from 1970 and the VA clinic in Springfield, Massachusetts.  The Veteran reported in his original claim that he received treatment at the San Juan facility in 1970.  The RO was also, after securing the proper authorization, to request records from Hospital Gandara in Massachusetts dating from 1978.  In April 2008, the Veteran provided an incomplete VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) as he did not provide an address for the Gandara Clinic.  In letters dated in June 2009 and July 2009, the AMC requested that the Veteran provide a complete address.  In March 2010, the AMC again requested that the Veteran complete an authorization form for the Gandara Hospital.  Following the submission of another incomplete VA Form 21-4142, the AMC again contacted him in May 2010 and June 2010 and requested that he provide an address for the facility.  However, an authorization form with an address has not been submitted.    

The AMC also requested records from the San Juan VA Medical Center (VAMC) dated from 1970 to 1971 and the Springfield, Massachusetts, VA outpatient clinic.  Medical records were obtained from the San Juan VAMC but not for 1970 to 1971.  Also, the Massachusetts facility replied that there were no records dated in 1970 or 1971.  In May 2010, the AMC requested that the Springfield facility provide copies of all records dating from January 1970.  Medical records were obtained from that facility but not for 1970 or 1971.  The supplemental statement of the case informed the Veteran that records had been received from the Massachusetts VA medical facility dating from 1985 to 1986.  

In April 2011, the Board remanded for the AMC to contact the Veteran to obtain information about treatment since discharge from active service.  The Veteran was also to be informed that VA treatment records from San Juan dating from January 1970 to January 1971 were unsuccessful.  In April 2011, the AMC contacted the Veteran and requested that he provide information about treatment.  VA also obtained additional recent VA treatment records.  He was also informed that the San Juan VAMC did not have identified records, that he should submit the records or the location of the records as soon as he could and if the AMC did not hear from him, a decision would be made potentially after 10 days.  This satisfies 38 C.F.R. § 3.159(e) as the Veteran was informed of the records VA could not obtain, that VA had attempted to obtain the records from the San Juan VAMC, that the Veteran was to either submit the records or the location of the records, and that VA would decide the claim potentially in 10 days if they did not hear from him.  VA also obtained examinations with respect to the claims.  In light of the above, the Board finds that VA has satisfied the duty to assist provisions of law and substantially complied with the Board's remand directives.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis and psychoses, may be presumed to have been incurred during service if the disorders become manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Lumbar Spine Disability

The Veteran contends that his currently diagnosed lumbar spine disability is related to his period of active service.  Specifically, the Veteran avers that he sustained injuries after falling off of a tank while stationed in Eldingen, Germany.  

The Veteran's service treatment records do not reflect any complaints, findings, or treatment for a lumbar spine disability.  Clinical evaluations of the Veteran's spine were normal at examinations in January 1965, October 1965, May 1969 and July 1970.  The Veteran did not report back pain on report of medical history forms prepared in conjunction with the examinations dated in January 1965, October 1965, and May 1969.   

VA outpatient treatment reports dated from November 1985 to August 2011 reflect a report of a recurrence of chronic low back pain in the paralumbar area diagnosed as lumbago in October 2002.  The Veteran was variously diagnosed with lumbago and chronic pain syndrome at entries dated after October 2002.

At a June 2004 VA general medical examination, the Veteran was assessed with backache, chronic pain syndrome and paralumbar fibromyositis.  X-rays of the lumbosacral spine revealed mild lumbar spondylosis.

At a June 2004 VA spine examination, the Veteran reported a fall from a tank in service.  He indicated that he had a gradual onset of low back pain and stiffness.  Following a physical examination, the examiner diagnosed the Veteran with mild lumbar arthritis.  

At a July 2011 VA examination, the Veteran reported the onset of low back pain in 1968.  Following a physical examination including review of the claims file, the examiner diagnosed the Veteran with mild spondylosis of the lumbar spine.  The examiner opined that the Veteran's low back disability was less likely than not related to the Veteran's period of active service.  The rationale for the opinion was that while the Veteran reported a fall from a tank in service, there was no written evidence of such an event.  Moreover, the first evidence of a report of low back pain came in 2002, thirty-two years after the Veteran separated from service which suggests that spondylosis was acquired several years after service.  The examiner noted that the Veteran did not report pain at the time of his separation examination in July 1970.  The examiner concluded that the most probable etiology of the Veteran's low back disability is the normal progression of the aging process.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disability.

There is an absence of any specific report of low back pain until October 2002, almost thirty-two years after service.  The first diagnosis of arthritis of the lumbar spine came at the time of the June 2004 VA examination almost thirty-four years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of a low back disability weighs against the Veteran's claim.
The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current lumbar spine disability and his period of military service.  The Board acknowledges that the Veteran is competent to report that he was injured in a fall from a tank in service and has experienced low back pain since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  At times, the Veteran has reported the back injury occurred in 1968; he has also reported that it occurred in 1969.  However, he did not enter his period of active service, which included service in Germany until May 1969.  Nevertheless, he has consistently maintained that he was injured when he fell from a tank in Germany.  The Veteran's report that he sustained an injury while serving in Germany is considered competent, credible and probative evidence.  However, the Veteran's reports of continuity of symptomatology are not entitled to the same finding of credibility.  Chronicity was not shown in service as his back was found to be normal at the time of his separation examination in 1970.  The Veteran's current reports that he had pain since the injury are not entitled to a finding of credibility as they conflict with the separation examination finding of a normal spine.  Moreover, VA treatment records dating from 1985 to 1986 do not include complaints of back pain, although he did report a shoulder injury, and a November 1985 medical record notes that there is no overt physical disease.  
Moreover, although the Veteran contends that he has a low back disability related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the lumbar spine disability because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his lumbar spine disability being related to trauma in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA examination performed in July 2011 to be highly probative and persuasive as to the etiology of the Veteran's current lumbar spine disability.  The examiner provided a rationale to support the opinion that the Veteran's lumbar spine disability is less likely than not related to service.  The examiner noted that while there was no written evidence of the event in service, the Veteran did not report pain at the time of the separation examination, and the first evidence of a report of low back pain came many years after service.  Accordingly, the most likely etiology was the normal progression of the aging process.  The examination was adequate as it was based on a review of the history, a physical examination and as a rationale was provided for the opinion.    

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the lumbar spine is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinion of record indicates that the Veteran's lumbar spine disability is less likely than not related to service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a lumbar spine disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Veteran contends that he has a psychiatric disorder related to service.  Specifically, he contends that he has been treated for a psychiatric disorder secondary to his low back pain which originated in service.  

The Veteran's service treatment records indicate that psychiatric evaluations were normal at examinations in January 1965, October 1965, May 1969 and July 1970.  The Veteran denied depression and excessive worry on report of medical history forms prepared in conjunction with the examinations dated in January 1965 and October 1965.  In May 1969, he reported that he had nervous trouble.  The examiner noted that there was no sequelae and only noted on the examination report that the Veteran had a scar.  Upon separation examination, the psychiatric system was found to be normal.      

VA outpatient treatment reports reflect a diagnosis of claustrophobia and borderline-Narcissistic personality based on the Veteran's reported symptoms in October 1985.  The Veteran was referred to the Vet Center for psychiatric treatment in September 2003.  The records thereafter reflect a diagnosis of anxiety in November 2004. 

The RO attempted to obtain records from the San Juan Vet Center and was advised that while the Veteran was treated at the Vet Center, without a release of medical information form no records could be released.  The Veteran did not respond to multiple letters requesting that he submit the release.  

At a July 2011 VA psychiatric examination, the Veteran reported that he sustained an injury to his spine in service following a fall from a tank.  Following a review of the claims file and clinical evaluation, the examiner diagnosed the Veteran with anxiety disorder.  The examiner opined that anxiety disorder is not due to or the result of the Veteran's period of active service, including the claimed slip and fall in service.  The examiner's rationale for the opinion was that there was no temporal relationship between anxiety symptoms and active service.  The examiner noted that the Veteran was able to sustain a stable job as a mechanic until 2009 and had no social or occupational dysfunctioning pertaining to mental symptoms or substance abuse after discharge from active duty.  

It appears that the examiner based the opinion on an inaccurate factual premise.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  The examiner noted that there was no social or occupational dysfunctioning pertaining to mental symptoms or substance abuse after discharge from service.  However, VA treatment records in 1985 and 1986 document psychiatric complaints and treatment.  Accordingly, the examination was inadequate.  

With regard to the personality disorders, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9. However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion regarding the etiology of the Veteran's acquired psychiatric disorder, the VA examiner should also offer an opinion as to whether a personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

While the AMC has previously requested that the Veteran provide an authorization form for the release of records from the Vet Center, on remand, the AMC is requested to make another attempt.  The Veteran may also submit or identify any additional records that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide records not already associated with the claims file, or submit sufficient information and completed authorization forms, including for the Vet Center so that VA can attempt to obtain the records on his behalf.  Provided that the necessary release forms are completed and returned, attempt to obtain the identified records.  

2.  Thereafter, the Veteran should be accorded a VA psychiatric examination concerning his claim for service connection for a psychiatric disorder.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  The report of examination must include a complete rationale for any opinion expressed.

The examiner is asked to provide a medical opinion regarding whether it is at least as likely as not (a probability of at least 50 percent) that a current acquired psychiatric disability began in or is related to a period of  active service.  

The examiner should also address whether the Veteran has a personality disorder that was subject to, or aggravated by, a superimposed injury or disease in service that resulted in additional disability.   

The examiner should assume that the Veteran injured his back during active service as a result of falling of a tank in Germany.  The examiner's attention is directed to the VA medical records showing complaints and psychiatric assessment in 1985 and 1986 and the service treatment record indicating that the Veteran reported having nervous trouble in May 1969.  

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


